UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2968 Name of Registrant: Trustees' Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 Item 1: Schedule of Investments Vanguard International Value Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (93.0%) 1 Australia (2.2%) BHP Billiton Ltd. 811,900 28,225 Australia & New Zealand Banking Group Ltd. 1,117,600 21,388 National Australia Bank Ltd. 861,821 20,025 Westpac Banking Corp. 873,631 18,333 Commonwealth Bank of Australia 345,878 16,217 Macquarie Group Ltd. 255,900 11,262 BlueScope Steel Ltd. 4,735,025 10,912 Telstra Corp. Ltd. 2,296,500 6,775 Insurance Australia Group Ltd. 1,782,500 5,970 TABCORP Holdings Ltd. 739,400 4,588 MAp Group 1,200,002 2,935 Bank of Queensland Ltd. 239,516 2,314 Austria (0.1%) OMV AG 120,100 4,730 Belgium (1.2%) Anheuser-Busch InBev NV 860,615 42,946 Belgacom SA 1,074,590 39,109 Brazil (3.5%) Petroleo Brasileiro SA ADR Type A 1,971,277 71,124 Banco do Brasil SA 2,142,000 31,931 Redecard SA 2,258,600 31,572 Vale SA Class B Pfd. ADR 1,125,929 25,424 Cielo SA 2,733,300 21,750 Cia Energetica de Minas Gerais ADR 1,097,717 18,299 Banco Bradesco SA 906,620 15,069 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 371,525 9,776 MRV Engenharia e Participacoes SA 718,300 4,630 Canada (2.2%) Bank of Nova Scotia 458,179 19,210 Nexen Inc. 836,411 18,312 Rogers Communications Inc. Class B 573,900 17,905 Suncor Energy Inc. 560,072 17,684 Barrick Gold Corp. 421,900 14,647 IGM Financial Inc. 331,992 12,954 ^ Penn West Energy Trust 765,464 12,607 Suncor Energy Inc. 373,482 11,821 National Bank of Canada 153,100 8,091 * RONA Inc. 358,000 5,226 Royal Bank of Canada 100,247 4,902 Talisman Energy Inc. 280,000 4,632 China (2.5%) China Mobile Ltd. 3,659,000 34,375 Weichai Power Co. Ltd. 3,209,800 23,156 China Shenhua Energy Co. Ltd. 4,294,000 18,303 Denway Motors Ltd. 31,070,000 17,704 China Communications Construction Co. Ltd. 14,217,000 13,140 Industrial & Commercial Bank of China 17,099,000 12,453 Ping An Insurance Group Co. of China Ltd. 1,593,000 12,346 China Construction Bank Corp. 15,979,000 12,207 Yanzhou Coal Mining Co. Ltd. 5,100,000 9,956 China State Construction International Holdings Ltd. 27,960,400 9,649 Agile Property Holdings Ltd. 3,898,000 4,854 Denmark (1.7%) Carlsberg A/S Class B 703,116 52,441 Novo Nordisk A/S Class B 640,939 43,366 * Danske Bank A/S 673,800 16,005 Finland (1.9%) Nokia Oyj 7,602,293 104,319 Sampo Oyj 894,800 21,615 France (11.5%) Sanofi-Aventis SA 1,951,704 144,318 BNP Paribas 1,269,846 90,714 Total SA 1,112,672 64,305 AXA SA 2,993,675 61,642 Societe Generale 1,027,062 59,423 France Telecom SA 2,472,462 56,687 Teleperformance 1,047,584 34,193 LVMH Moet Hennessy Louis Vuitton SA 276,200 30,093 Danone 380,968 21,785 Vivendi SA 833,870 21,679 ArcelorMittal 529,464 20,497 Unibail-Rodamco SE 92,000 19,935 EDF SA 356,100 19,142 Credit Agricole SA 1,194,102 18,719 Compagnie de St-Gobain 369,800 17,666 Lagardere SCA 410,100 15,891 PPR 120,207 14,659 Bouygues SA 237,800 11,707 GDF Suez 307,452 11,625 Carrefour SA 233,715 11,403 Klepierre 243,700 9,078 Casino Guichard Perrachon SA 91,800 7,532 Germany (7.1%) E.ON AG 1,775,410 65,313 Deutsche Post AG 3,489,660 60,826 ^ Siemens AG 647,556 57,741 Adidas AG 1,103,786 56,260 Bayer AG 535,736 36,618 SAP AG 762,525 34,829 Allianz SE 240,400 26,618 Deutsche Bank AG 425,500 25,956 Muenchener Rueckversicherungs AG 131,600 19,707 Bayerische Motoren Werke AG 406,500 17,372 BASF SE 277,000 15,758 Merck KGaA 155,600 13,869 Henkel AG & Co. KGaA Prior Pfd. 258,048 13,159 Metro AG 229,000 12,549 Deutsche Telekom AG 632,800 8,193 Celesio AG 167,900 4,896 Hong Kong (2.1%) Esprit Holdings Ltd. 8,825,532 62,171 Swire Pacific Ltd. 3,612,000 39,192 Sun Hung Kai Properties Ltd. 1,294,000 16,561 HSBC Holdings PLC 1,478,269 15,781 Yue Yuen Industrial Holdings Ltd. 1,495,500 4,643 Hungary (0.1%) ^,* OTP Bank PLC 213,100 6,258 India (0.9%) Bharti Airtel Ltd. 4,496,412 29,671 Infosys Technologies Ltd. ADR 333,831 17,329 State Bank of India Ltd. GDR 121,750 10,868 Indonesia (0.5%) Telekomunikasi Indonesia Tbk PT ADR 820,000 32,472 Ireland (0.3%) CRH PLC 705,500 17,043 Israel (0.7%) Israel Chemicals Ltd. 2,499,300 32,447 Bezeq Israeli Telecommunication Corp. Ltd. 5,459,600 13,947 Italy (2.9%) ENI SPA 4,571,672 106,252 Intesa Sanpaolo SPA (Registered) 9,602,388 36,553 * UniCredit SPA 8,322,550 22,950 Telecom Italia SPA 11,230,800 16,792 Telecom Italia SPA RSP 6,391,400 7,424 Japan (13.4%) Canon Inc. 1,668,400 65,215 Mitsubishi Corp. 2,412,200 58,330 Sumitomo Mitsui Financial Group Inc. 1,783,300 57,560 Sony Corp. 1,596,300 53,239 Toyota Motor Corp. 1,100,800 42,341 Nomura Holdings Inc. 5,380,200 40,224 Fujitsu Ltd. 6,295,000 38,392 Obayashi Corp. 10,468,000 36,962 Hoya Corp. 1,360,900 36,285 Mizuho Financial Group Inc. 18,622,300 35,939 Fujikura Ltd. 6,673,000 35,766 Tokyo Electric Power Co. Inc. 1,067,000 28,743 Nippon Telegraph & Telephone Corp. 588,800 24,779 Mitsubishi Estate Co. Ltd. 1,475,000 23,879 * Nissan Motor Co. Ltd. 2,753,200 22,380 * Toshiba Corp. 4,035,000 22,047 Shin-Etsu Chemical Co. Ltd. 393,400 20,575 Yahoo! Japan Corp. 50,973 19,286 Mitsui Fudosan Co. Ltd. 1,121,000 18,853 Fanuc Ltd. 191,800 18,353 Keyence Corp. 78,400 18,042 Shionogi & Co. Ltd. 840,900 17,330 Nintendo Co. Ltd. 56,500 15,752 ORIX Corp. 204,600 15,317 THK Co. Ltd. 723,100 14,275 Sharp Corp. 1,194,000 14,256 JFE Holdings Inc. 380,100 13,216 Sumitomo Trust & Banking Co. Ltd. 2,268,000 12,565 Sumitomo Corp. 1,093,600 12,311 Yamada Denki Co. Ltd. 185,600 11,934 * Elpida Memory Inc. 608,300 10,738 Murata Manufacturing Co. Ltd. 175,700 9,639 Bank of Yokohama Ltd. 1,692,000 8,000 Sumitomo Realty & Development Co. Ltd. 374,000 6,627 Aeon Co. Ltd. 479,000 4,756 KDDI Corp. 783 4,127 Japan Tobacco Inc. 403 1,454 Mexico (0.5%) America Movil SAB de CV ADR 402,377 17,564 Grupo Televisa SA ADR 414,300 8,095 Grupo Financiero Banorte SAB de CV 1,715,900 5,642 Netherlands (1.6%) Royal Dutch Shell PLC Class A 1,835,400 50,965 Koninklijke Ahold NV 1,726,080 21,690 Heineken NV 386,730 19,081 * Randstad Holding NV 167,500 8,039 Koninklijke DSM NV 151,700 7,070 New Zealand (0.2%) Fletcher Building Ltd. 988,200 5,427 Telecom Corp. of New Zealand Ltd. 2,827,939 4,632 Norway (1.6%) ^ Tandberg ASA 1,487,000 42,516 Yara International ASA 993,928 41,496 ^,* Subsea 7 Inc. 980,956 16,304 Statoil ASA 232,750 5,223 Portugal (0.2%) Portugal Telecom SGPS SA 1,247,652 12,875 Russia (2.4%) Gazprom OAO ADR (London Shares) 2,804,700 68,009 Lukoil OAO ADR 878,817 48,059 MMC Norilsk Nickel ADR 1,503,329 23,117 Gazprom OAO ADR (U.S. Shares) 570,005 13,822 Mobile Telesystems OJSC ADR 198,219 9,471 Singapore (0.7%) Singapore Telecommunications Ltd. 12,420,900 26,470 DBS Group Holdings Ltd. 1,586,701 15,986 Noble Group Ltd. 3,249,000 6,602 South Africa (0.3%) Bidvest Group Ltd. 856,390 14,680 Aveng Ltd. 696,400 3,229 South Korea (3.7%) Samsung Electronics Co. Ltd. 143,986 96,746 * KB Financial Group Inc. 1,026,986 44,260 * Hynix Semiconductor Inc. 1,877,600 36,477 SK Telecom Co. Ltd. ADR 1,628,300 28,219 Samsung Electronics Co. Ltd. Prior Pfd. 58,300 25,645 Hana Financial Group Inc. 339,800 9,675 Daelim Industrial Co. Ltd. 72,230 4,749 Spain (1.0%) Banco Santander SA 3,364,631 48,050 Inditex SA 197,695 12,444 Telefonica SA 353,600 8,471 Sweden (0.7%) Swedbank AB Class A 4,358,569 37,503 Telefonaktiebolaget LM Ericsson Class B 1,271,866 12,326 Switzerland (6.4%) Novartis AG 1,667,522 89,237 * UBS AG 4,316,516 56,296 Nestle SA 1,115,943 52,898 Credit Suisse Group AG 1,214,533 52,537 Roche Holding AG 308,980 51,838 Actelion Ltd. 656,085 34,711 Zurich Financial Services AG 124,455 26,461 ABB Ltd. 1,264,324 22,889 Syngenta AG 48,298 12,360 Lonza Group AG 164,239 11,680 Adecco SA 216,300 11,654 Taiwan (1.3%) AU Optronics Corp. 25,565,460 28,078 Taiwan Semiconductor Manufacturing Co. Ltd. 14,234,704 27,022 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,440,338 14,634 Compal Electronics Inc. GDR 1,514,429 10,555 Powertech Technology Inc. 1,596,000 5,074 Thailand (0.1%) * Banpu PCL 479,400 7,563 Turkey (0.9%) Turkcell Iletisim Hizmet AS 4,374,900 32,112 Turkiye Garanti Bankasi AS 5,330,600 22,357 * Turkiye Vakiflar Bankasi Tao 3,105,000 8,231 United Kingdom (16.6%) Vodafone Group PLC 64,990,910 138,846 GlaxoSmithKline PLC 4,356,380 84,784 Barclays PLC 18,501,386 79,075 BP PLC 7,304,700 68,153 Imperial Tobacco Group PLC 1,477,950 47,660 Aviva PLC 7,540,599 46,180 BAE Systems PLC 8,077,890 45,304 Standard Chartered PLC 1,941,477 44,719 Prudential PLC 4,506,584 41,274 British American Tobacco PLC 1,180,143 39,009 HSBC Holdings PLC 3,536,000 37,855 Unilever PLC 1,202,400 36,564 Tesco PLC 5,228,357 35,384 * Lloyds Banking Group PLC 42,487,595 34,157 AstraZeneca PLC 563,500 26,156 BHP Billiton PLC 886,191 25,996 BG Group PLC 1,295,500 23,816 Rio Tinto PLC 478,000 23,310 Eurasian Natural Resources Corp. 1,388,627 19,943 WPP PLC 2,160,100 19,932 * Xstrata PLC 1,224,720 19,873 Rolls-Royce Group PLC 2,515,000 19,163 WM Morrison Supermarkets PLC 3,976,800 18,296 Man Group PLC 4,521,527 16,946 * Wolseley PLC 760,600 16,734 * Old Mutual PLC 7,715,924 12,721 * Kazakhmys PLC 640,500 12,295 * DSG International PLC 22,105,095 11,066 ICAP PLC 1,729,345 10,162 Marks & Spencer Group PLC 1,602,800 8,874 TUI Travel PLC 2,044,000 8,431 Tullow Oil PLC 434,000 7,950 Thomas Cook Group PLC 2,032,400 7,338 Royal Bank of Scotland Group PLC 14,055,123 7,141 * Debenhams PLC 3,693,300 3,962 Drax Group PLC 101,800 666 Total Common Stocks (Cost $6,176,027) Coupon Temporary Cash Investments (7.7%) 1 Money Market Fund (7.4%) 2,3 Vanguard Market Liquidity Fund 0.175% 488,052,238 488,052 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.3%) 4,5,6 Federal Home Loan Bank Discount Notes 0.220% 3/26/10 22,000 21,997 Total Temporary Cash Investments (Cost $510,045) Total Investments (100.7%) (Cost $6,686,072) Other Assets and Liabilities-Net (-0.7%) Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $91,435,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.2% and 3.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $97,656,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of U.S. government. 5 Securities with a value of $16,998,000 and cash of $4,007,000 have been segregated as initial margin for open futures contracts. 6 Securities with a value of $3,200,000 have been segregated as collateral for open forward currency contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund may also enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. International Value Fund Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) Dow Jones EURO STOXX 50 Index March 2010 2,895 111,583 (3,355) Topix Index March 2010 696 68,675 (790) FTSE 100 Index March 2010 833 68,722 (1,409) S&P ASX 200 Index March 2010 250 25,254 (745) At January 31, 2010 the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 3/24/10 AUD 28,984 USD 25,615 (291) 3/24/10 EUR 75,342 USD 104,709 (2,516) 3/24/10 GBP 43,433 USD 69,569 (427) 3/17/10 JPY 6,187,514 USD 68,264 (293) AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
